Opinion by
Mb. Justice Fell,
The appellant was convicted of murder of the first degree. The testimony and his admissions leave no doubt of his guilt. The killing and the motive which prompted it were clearly established. The only grounds of defence were insanity and intoxication. There was no evidence of either which would have justified a verdict in his favor, or a finding reducing the degree below that of which he was convicted. He had a full, fair and impartial trial.
The first eight assignments of error relate to the parts of the charge in which the testimony was referred to and its bearing and effect pointed out. We see no reason to doubt the accuracy or impartiality of what was said. These comments were fair to the commonwealth and to the prisoner, and they were necessary to the proper submission of the case. The prisoner had made the facts which indicated his guilt and led to his conviction. The conclusions to be drawn from them were so clear and irresistible tha¡t any reference to them was an argument against him; but no undue prominence was given in the charge to the commonwealth’s testimony, and that in his favor, intended to excuse or lessen the degree of his crime,, was treated with entire fairness. The qualifications to the affirmative answers to the second and fifth points correctly stated the law, and it was eminently proper that they should have been made. They were in effect an instruction that mental incapacity is to be established by the weight of the evidence, and that an act is presumed to have been done sanely until the contrary appears by the evidence. These were explanations proper to be made in conneo*472tion with the affirmance of the points. They did not tend to weaken the effect of statements of the law in the prisoner’s favor, to which he was entitled, but to make the points tell the whole truth and not a part of it only. Mental capacity and sanity are to be presumed as normal conditions, and the presumption stands until overcome by fairly preponderating evidence.
Our attention has been called to a sentence in the charge, which is not however assigned as error, in which it is said that the prisoner should be held responsible for his acts “until the fact is positively proved that he is not responsible.” This held the defence to too high a measure of proof, as was pointed out in Commonwealth v. Gerade, 145 Pa. 289. The proper rule was given to the jury later in the charge when it was said: “Are you satisfied: not clearly, but by the weight of the evidence simply, because he is not bound to prove it except by the weight of evidence: The fair preponderance of evidence.” This rule was stated and enforced in other parts of the charge, and the language referred to not being the subject of an assignment of error need not be noticed further than to say that it is manifest that it did no injustice to the prisoner. The case was submitted in a charge which fully and accurate^ reviewed the testimony and stated the law applicable thereto. The assignments of error are not sustained.
The judgment is affirmed and the record is remitted for the purpose of execution.